Motion to dismiss appeal granted upon condition that costs imposed by the order of this court dated January 23, 1931, be accepted by the plaintiff within five days after the entry of the order herein and notice thereof, or if defendant fails or neglects to pay said costs within that time. If plaintiff refuses to accept payment by defendant of said costs within that time, the tender will, for the purpose of opening the default, be deemed a sufficient compliance under the original order of this court, dated January 23, 1931, and defendant will be entitled to go to trial. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.